221 Ga. 486 (1965)
145 S.E.2d 518
EDWARDS et al.
v.
LAMPKIN.
23133.
Supreme Court of Georgia.
Argued October 11, 1965.
Decided October 20, 1965.
Arnold & Harris, Robert B. Harris, Nancy Pat Phillips, for plaintiffs in error.
*487 Nicholas P. Chilivis, Erwin, Birchmore & Epting, Robert E. Gibson, Chappelle Matthews, contra.
GRICE, Justice.
We granted certiorari to review rulings made by the Court of Appeals in Edwards v. Lampkin, 112 Ga. App. 128 (144 SE2d 119), wherein it was held that the notice to the nearest relatives of an alleged mental incompetent, required by Code Ann. § 49-604, was insufficient. Upon further consideration we have reached the conclusion that the rulings therein made are correct; hence the judgment of the Court of Appeals is
Affirmed. All the Justices concur, except Mobley, J., not participating for providential cause.